ORDER
PER CURIAM.
Appellant, Leon M. Lesmeister (“appellant”), appeals the judgment of the Circuit Court of St. Charles County, following a jury trial, finding him guilty of two counts of statutory sodomy in the second degree, section 566.064, RSMo 2000. Appellant was sentenced to consecutive terms of five years imprisonment on each count. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).